   

Page 1 of 1

? ey
“ : - =a

UNITED STATES DISTRICT COURT Y eS mi
SOUTHERN DISTRICT OF NEW YORK a4 fy *

oe ee ee eee ee ee ew ee ee ee ee ee eee ee eee ee KX wx ay

OSAMA METWALLY,

Plaintiff,
-against-

 

CITY OF NEW YORK, et al.,

19 Civ, 8206 (GBD)

Defendants.

GEORGE B. DANIELS, District Judge:
The status conference scheduled to occur on September 21, 2021 is hereby adjourned to

October 12, 2021 at 9:45 a.m.

Dated: September 13, 2021
New York, New York
SO ORDERED.

Na Sh, B DmeZ.

RGE'B. DANIELS
ITED STATES DISTRICT JUDGE

 

 

 
